Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the Police Department of the County of Suffolk, dated March 8, 1993, which, after a hearing, revoked the petitioner’s pistol license.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The petitioner’s pistol license was revoked, following a hearing, based upon his conviction of two counts of criminal possession of stolen property in the fifth degree (Penal Law § 165.40). Notwithstanding that this misdemeanor is not defined as a Tslerious offense” (Penal Law § 265.00 [17] [b]) *789mandating automatic revocation of the license (Penal Law § 400.00 [11]), there is ample evidence in the record demonstrating that the petitioner lacks a good moral character (see, Penal Law § 400.00 [1]; Matter of Lipton v Ward, 116 AD2d 474; Matter of Pelose v County Ct., 53 AD2d 645). Therefore, the determination revoking the petitioner’s license was supported by substantial evidence. It was neither arbitrary and capricious nor an abuse of discretion (see, Matter of Hayden v Suffolk County Police Dept., 143 AD2d 752; see also, Matter of Gordon v LaCava, 203 AD2d 290; Matter of Lipton v Ward, supra; Matter of Pelóse v County Ct., supra).
We have reviewed the petitioner’s remaining contentions and find them to be without merit. Mangano, P. J., Sullivan, Balletta and Miller, JJ., concur.